OFFICE      OF THE ATTORNEY             GENERAL     OF TEXAS
                                      AUSTIN




                                                          ?ebsuary         17, 1939


Honorable       L. Et. Tbomppson
County Auditor
Abllene, Texaa,

Dear Sir:


           We are in reoeip
requ66tin.g our opinion am
lngs Peea excluaitelyfor
state and ooonty ad valor
boildiwga whioh are used
in part r0r rentals are
                                                        0 Con6titutionpro-
                                                         al laws, exempt
from taxation                                             lis ~Obaaritp.

ing must be assd




                              e able to anmer your aeaond question




               In    MaSOni   %6@.6        hSOCiati8n     76.   Am6rtllo      fnde-
pendent Sohool Dlstrlbt, 14 5.1. (W) lZ8; Ben. & Pro. Order
of Elk6 ~8. HotmtOJl,44 5.w. (Z4) 468; ~U6tOJl    V6.    Seottlsh
ait0 h&l. .466’ll., 290 8.1. 978, 253 S.W. 551; and norrte V6.
&&eonsi aupra, it wa@ held that if the lodge or ether inet%-
tution engeged in an~,other aotititiesthan those of sbarftt,
its buildlag would not be a cub jest of axampGis5     dthb    Gh6
above    c?on6titUGiQnal      plWVi6105.
Honorable   L. R. Thompson, lkbruary 17, 1939, Page 8


          Dssorlptionof ths buildingir~abbeing owned by
lodges and used for lodge purposes ls;.thereiore,not ma?-
ticlent upon whiah to barn an opinion. The questioaA8
whether auoh bulldlngs are used exoluslvelyand owned by
t~mEltutionsof pub110 charity. That question is on6 of
     .


                                    Yours very truly
                                 ATTORN'EYOE~RAL OFTXAS

                                 ?yh4Q      Olenn R. Lawir
                                                 Aarl6taat